Citation Nr: 1342724	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-37 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active service from March 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  Jurisdiction has been transferred to the Columbia, South Carolina RO.                 

In February 2011, the Board remanded this case.

The Board notes that the issue of entitlement to service connection for the residuals of a right shoulder injury was originally developed for appellate review.  However, service connection for the residuals of a right shoulder injury, impingement syndrome with mild arthritis and scars status post surgery (x2), was granted by the RO in an April 2012 rating action.  Therefore, this issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the Veteran's claims file reveals that, due to a hearing request, this matter is not ready for appellate disposition.  In October 2010, a hearing was conducted at the RO before a Veterans Law Judge.

In a letter, dated in November 2013, the Board notified the Veteran that the Veterans Law Judge who had conducted her hearing had since retired from the Board.  The Board indicated that, by law, a veteran must be given the opportunity for another hearing.  In the Veteran's return response, received by the Board in December 2013, she indicated that she wished to appear before a different Veterans Law Judge at the RO, a Travel Board hearing.  This additional hearing therefore must be scheduled before deciding her appeal.  38 C.F.R. §§ 20.700(a), 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with applicable procedures.  The Veteran and her representative, if any, should be provided with notice as to the time and place to report for said hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


